MORROW, Presiding Judge.
— Murder is the offense; penalty assessed at confinement in the penitentiary for four years.
Leopoldo Castro was shot and killed by the appellant. Three shots took effect. Appellant did not testify but through his witnesses presented the issue o'f self-defense, which was submitted to the jury. A further recital of the evidence is deemed unnecessary. Suffice it to say that the killing of the deceased by the appellant was not open to controversy, and the question of justification was one for the jury.
There are some bills of exception complaining of the ruling of the court in the reception of evidence, some of the evidence excluded, and one to the argument of the state’s attorney. These bills have all been examined but we have' perceived nothing in them which would justify a reversal of the judgment. We are not discussing them in detail for the reason that they were filed in the trial court more than ninety days after notice of appeal. Article 760, C. C. P., 1925, requires that they be filed within ninety days after notice of appeal in order to warrant consideration.
The judgment is affirmed.

A ffirmed.